Case 1:20-cr-00074-RBJ Document 1-1 Filed 02/27/20 USDC Colorado Page 1 of 5
Case 1:17-cr-20883-KMW Document 46 Entered on FLSD Docket 01/23/2019 Page 1 of 5

USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case Page | of 5

 

 

UNITED STATES DISTRICT COURT

Southern District of Florida
Miami Division

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vi
JOHN AHEARN Case Number: 17-CR-20883-WILLIAMS

USM Number: 17043-104

Counsel For Defendant: Gerald E. Greenberg
Counsel For The United States: Jerrob Duffy
Court Reporter: Patricia Sanders

The defendant pleaded guilty to Count 1 of the Information.
The defendant is adjudicated guilty of these offenses:

 

 

 

 

 

 

TITLE & SECTION NATURE OF OFFENSE OFFENSE. COUNT
———— ____ |ENDED —-
118 U.S.C. 371 Conspiracy to unlawfully sell unregistered securities 01/01/2014 1

 

 

 

The defendant is sentenced as provided in the following pages of this judgment. The sentence is imposed pursuant
to the Sentencing Reform Act of 1984.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change
of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney
of material changes in economic circumstances.

Date of Imposition of Sentence: 1/18/2019

a

Kathleen M/ Williams
United Stages District Judge

Date: tf>>-| im)

 
Case 1:20-cr-00074-RBJ Document 1-1 Filed 02/27/20 USDC Colorado Page 2 of 5
Case 1:17-cr-20883-KMW Document 46 Entered on FLSD Docket 01/23/2019 Page 2 of 5

USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case _ Page 2 of 5
DEFENDANT: JOHN AHEARN
CASE NUMBER: 17-CR-20883-WILLIAMS

PROBATION

The defendant is hereby sentenced to probation for a term of 54 months as to Count 1 of the Information.
The defendant shall not commit another federal, state or local crime.

The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release
from the custody of the Bureau of Prisons.

The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a
controlled substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two
periodic drug tests thereafter, as determined by the court.

The defendant shall cooperate in the collection of DNA as directed by the probation officer.
The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance with
the Schedule of Payments sheet of this judgment.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on the attached page.

STANDARD CONDITIONS OF SUPERVISION

1, The defendant shall not leave the judicial district without the permission of the court or probation officer;

2. The defendant shall report to the probation officer and shall submit a truthful and complete written report within the first fifteen

days of each month;

The defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

. The defendant shall support his or her dependents and meet other family responsibilities;

5. The defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other

acceptable reasons;

The defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

. The defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any

controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;

8. The defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9. The defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of
a felony, unless granted permission to do so by the probation officer;

10.The defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of
any contraband observed in plain view of the probation officer;

11.The defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement
officer;

12.The defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
permission of the court; and

13.As directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s
criminal record or personal history or characteristics and shall permit the probation officer to make such notifications and to
confirm the defendant’s compliance with such notification requirement.

AY

42
Case 1:20-cr-00074-RBJ Document 1-1 Filed 02/27/20 USDC Colorado Page 3 of 5
Case 1:17-cr-20883-KMW Document 46 Entered on FLSD Docket 01/23/2019 Page 3 of 5

USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case Page 3 of 5

DEFENDANT: JOHN AHEARN
CASE NUMBER: 17-CR-20883-WILLIAMS

SPECIAL CONDITIONS OF SUPERVISION

Financial Disclosure Requirement - The defendant shall provide complete access to financial information,
including disclosure of all business and personal finances, to the U.S. Probation Officer.

No New Debt Restriction - The defendant shall not apply for, solicit or incur any further debt, included but not
limited to loans, lines of credit or credit card charges, either as a principal or cosigner, as an individual or through
any corporate entity, without first obtaining permission from the United States Probation Officer.

Related Concern Restriction - The defendant shall not own, operate, act as a consultant, be employed in, or
participate in any manner, in any related concern during the period of supervision.

Self-Employment Restriction - The defendant must dissolve Corp Consult, Inc. and have no involvement in the
Manhattan Transfer Registrar Company - The defendant shall obtain prior written approval from the Court before
entering into any self-employment.

Unpaid Restitution, Fines, or Special Assessments - If the defendant has any unpaid amount of restitution, fines, or
special assessments, the defendant shall notify the probation officer of any material change in the defendant’s
economic circumstances that might affect the defendant’s ability to pay.
Case 1:20-cr-00074-RBJ Document 1-1 Filed 02/27/20 USDC Colorado Page 4 of 5
Case 1:17-cr-20883-KMW Document 46 Entered on FLSD Docket 01/23/2019 Page 4 of 5

USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case Page 4 of 5

DEFENDANT: JOHN AHEARN
CASE NUMBER: 17-CR-20883-WILLIAMS

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Fine Restitution
TOTALS $100.00 $0.00 $0.00

The determination of restitution is deferred until 4/18/2019. An Amended Judgment in a Criminal Case (AO
245C) will be entered after such determination.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned
payment, unless specified otherwise in the priority order or percentage payment column below. However,
pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United States is paid.

‘NAME OF PAYEE TOTAL LOSS* —|RESTITUTION ORDERED

 

 

 

 

* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for
offenses committed on or after September 13, 1994, but before April 23, 1996.

** Assessment due immediately unless otherwise ordered by the Court.
Case 1:20-cr-00074-RBJ Document 1-1 Filed 02/27/20 USDC Colorado Page 5of5
Case 1:17-cr-20883-KMW Document 46 Entered on FLSD Docket 01/23/2019 Page 5 of 5

USDC FLSD 245B (Rey. 09/08) - Judgment in a Criminal Case Page 5 of 5

DEFENDANT: JOHN AHEARN
CASE NUMBER: 17-CR-20883-WILLIAMS

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A. Lump sum payment of $100.00 due immediately.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal
monetary penalties is due during imprisonment. All criminal monetary penalties, except those payments made
through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties
imposed.

This assessment/fine/restitution is payable to the CLERK, UNITED STATES COURTS and is to be addressed to:

U.S. CLERK'S OFFICE

ATTN: FINANCIAL SECTION

400 NORTH MIAMI AVENUE, ROOM 08N09
MIAMI, FLORIDA 33128-7716

The assessment/fine/restitution is payable immediately. The U.S. Bureau of Prisons, U.S. Probation Office and the
U.S. Attorney's Office are responsible for the enforcement of this order.

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and
Several Amount, and corresponding payee, if appropriate.

 

 

 

 

 

|

CASE NUMBER

DEFENDANT AND CO-DEFENDANT NAMES TOTAL AMOUNT aan ———
(INCLUDING DEFENDANT NUMBER) ee

 

 

The Government shall file a preliminary order of forfeiture within 3 days.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4)
fine principal, (5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution
and court costs.
